ELECTRONIC RECORD




COA # 14-14-00209-CR                                OFFENSE: Aggravated Robbery


STYLE: Jonathan Glen Johnson v The State of Texas   COUNTY: Harris

                                                                        rd
COA DISPOSITION: Affirmed                            TRIAL COURT: 263'" District Court


DATE: March 10. 2015   Publish: No                   TC CASE #: 1377006




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Jonathan Glen Johnson v The State of Texas

CCA#


         Ptos£                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:     &//»      2«?     2J>V                    SIGNED:                      PC:

JUDGE:       /*>                                    PUBLISH:                     DNP:




                                                                                         MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                                ELECTRONIC RECORD